 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD J. RYAN,                                 No. 2:18-cv-00096-KJM-DB
12                       Plaintiff,
13           v.                                        ORDER
14    CITY OF LINCOLN, et al.,
15                       Defendants.
16

17                  On December 6, 2018, the court granted defendant City of Lincoln’s motion to

18   dismiss without leave to amend because, among other things, plaintiff’s Fifth Amendment takings

19   claim was not ripe under Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson

20   City, 473 U.S. 172, 186, 194 (1985); thus, the court determined it lacked jurisdiction over

21   plaintiff’s claims. See ECF No. 27. On December 15, 2018, plaintiff moved for reconsideration

22   of the court’s order based on additional facts he believes implicate Williamson County’s futility

23   exception and thus allow him to amend his complaint and survive the City’s Rule 12(b)(1)

24   challenge. ECF No. 32. On January 25, 2019, the court heard oral argument on plaintiff’s

25   motion for reconsideration and thereafter submitted the motion for resolution by written order.

26   See ECF No. 38. The motion remains submitted.

27                  On June 21, 2019, the Supreme Court issued its opinion in Knick v. Twp. of Scott,

28   Pennsylvania, 139 S. Ct. 2162, 2167 (2019), and, in doing so, expressly overruled Williamson
                                                       1
 1   County. Given the procedural posture of this case, and the Supreme Court’s intervening decision
 2   in Knick, within fourteen (14) days of this order plaintiff and the City of Lincoln shall file
 3   simultaneous supplemental briefs, not to exceed 10 pages addressing the effect of Knick on
 4   plaintiff’s motion for reconsideration. Upon review of these briefs, the court will let the parties
 5   know if it requires further briefing or argument.
 6                  IT IS SO ORDERED.
 7   DATED: July 18, 2019.
 8

 9                                               UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
